Title: Response to the Virginia Legislature, 15 July 1784
From: Washington, George
To: Virginia Legislature



Gentlemen,
[Mount Vernon] Virginia 15th July 1784

With feelings which are more easy to be conceived than expressed, I meet, and reciprocate the congratulations of the

Representatives of this Commonwealth, on the final establishment of peace.
Nothing can add more to the pleasure which arises from a conscientious discharge of public trust, than the approbation of one’s Country. To have been, under a vicissitude of fortune, amidst the difficult and trying scenes of an arduous conflict, so happy as to meet this is in my mind to have attained the highest honor and the consideration of it, in my present peaceful retirement will heighten all my domestic enjoyments, and constitute my greatest felicity.
I should have been truly wanting in duty, and must have frustrated the great and important object for which we resorted to Arms, if seduced by a temporary regard of fame I had suffer’d the paltry love of it to have interfered with my Country’s welfare, the interest of which was the only inducement which carried me to the Field—or permitted the rights of civil authority, though but for a moment, to be violated and infringed by a power meant originally to rescue and confirm them.
For those rewards and blessings which you have invoked for me in this world, and for the fruition of that happiness which is to come, you have Gentlemen all my thanks and all my gratitude—I wish I could insure them to you, and the State you represent, an hundred fold.

G. Washington.

